C O U R T     O F    A P P E A L S              O F       T E N N E S S E E

                                                                      A T        K N O X V I L L E                                  FILED
                                                                                                                                          May 20, 1998

                                                                                                                                    Cecil Crowson, Jr.
                                                                                                                                    Appellate C ourt Clerk
D   A   N   N Y R . P E R K I N S a n d w i f e                                         )         S E V I E R C O U N T Y
D   E   A   N N A P . S I M S P E R K I N S                                             )         0 3 A 0 1 - 9 7 0 9 - C H - 0 0 4 2 9
a   n   d                                                                               )
R   O   N   A L D F .         S C H N E I D E R a n d           w i f e                 )
C   L   A   U D E T T E       M . S C H N E I D E R                                     )
                                                                                        )         H O N . C . S .               R A I N W A T E R ,       J R . ,
                P l a i n t i f f s - A p p e l l e e s                                 )         C H A N C E L L O R
                                                                                        )
                v .                                                                     )
                                                                                        )
G E O R G E           K I R B Y                                                         )
                                                                                        )         A F F I R M E D I N             P A R T ; V A C A T E D
                D e f e n d a n t - A p p e l l a n t                                   )         I N P A R T a n d               R E M A N D E D




D A V I D         H .     P A R T O N       O F     G A T L I N B U R G           F O R         A P P E L L A N T

C H A R L I E           R .     J O H N S O N       O F     S E V I E R V I L L E               F O R       A P P E L L E E S




                                                                  O    P     I      N       I     O     N




                                                                                                                                  G o d d a r d ,     P . J .




                              P l a i n t i f f s         D a n n y    R .        P e r k i n s             a n d     h i s     w i f e ,     D e a n n a       P .

P e r k i n s ,           a n d     R o n a l d       F .     S c h n e i d e r             a n d       h i s       w i f e ,     C l a u d e t t e       M .

S c h n e i d e r ,             f i l e d     a     c o m p l a i n t        a g a i n s t              D e f e n d a n t         G e o r g e     K i r b y

s e e k i n g           t o     e n j o i n       h i m     f r o m    i m p e d i n g                p a s s a g e       o v e r       a n   o l d   r o a d

l o c a t e d           w i t h i n     a     r i g h t - o f - w a y             t h e y         c l a i m         o v e r     M r .     K i r b y ' s

p r o p e r t y .
                          A l t h o u g h         t h e       o r i g i n a l       c o m p l a i n t           d i d       n o t       s e e k       a

d e t e r m i n a t i o n           o f     t h e       w i d t h       o f     t h e     r i g h t - o f - w a y ,               i t     a p p e a r s           f r o m

t h e     s t a t e m e n t         o f     t h e       e v i d e n c e         t h a t     t h i s       w a s     t h e         m a j o r       i s s u e         i n

t h e     t r i a l       o f     t h e     c a s e .



                          T h e     C h a n c e l l o r           f o u n d       t h a t     t h e       P l a i n t i f f s             p o s s e s s e d           a

r i g h t - o f - w a y           a s     s h o w n       o n     t h e       s u r v e y     o f     M i c h a e l           K .       S u t t l e s         ( s e e

a p p e n d i x ) ,         w h i c h       s c a l e s         a p p r o x i m a t e l y           3 7     f e e t         i n     w i d t h .             H e     a l s o

e n j o i n e d       M r .       K i r b y       f r o m       i n t e r f e r i n g         w i t h       t h e       P l a i n t i f f s '               r i g h t       t o

p a s s a g e       b y     g a t e s       o r       o t h e r w i s e .



                          M r .     K i r b y         a p p e a l s ,         q u e s t i o n i n g         t h e       C o u r t ' s

d e t e r m i n a t i o n           o f     t h e       " w i d t h       a n d     e x t e n t "         o f     t h e       r i g h t - o f - w a y .



                          O u r     r e a d i n g         o f     t h e       r e c o r d     d i s c l o s e s             t h a t       t h e       f o l l o w i n g

f a c t s     a r e       u n d i s p u t e d :



1 .         T h e     P l a i n t i f f s             h a v e     a     r i g h t - o f - w a y           o v e r       a     p o r t i o n           o f     t h e

D e f e n d a n t ' s           p r o p e r t y .

2 .         T h e     l e n g t h         o f     t h e       r i g h t - o f - w a y         i s     a p p r o x i m a t e l y                 8 0       f e e t .



                          A s     h a s     a l r e a d y         b e e n       s t a t e d ,       i t     i s     t h e         w i d t h       o f       t h e

r i g h t - o f - w a y           t h a t       i s     i n     c o n t e n t i o n         b e t w e e n         t h e       p a r t i e s .               T h e

r e c o r d     d i s c l o s e s           t h a t       t h e       r i g h t - o f - w a y         w a s       c r e a t e d           b y     a

r e s e r v a t i o n           c o n t a i n e d         i n     a     d e e d     d a t e d       S e p t e m b e r             7 ,     1 9 7 1 ,         f r o m

D a v e     T r e n t h a m         a n d       w i f e       L e c t a       T r e n t h a m       t o     M r .       K i r b y .             T h i s       d e e d

c o n t a i n s       t h e       f o l l o w i n g           l a n g u a g e :



                                                                                    2
            T   h   e   r e     i s     h e r   e   b   y r     e s e r v     e   d t h e j o i           n   t u     s e o f a             r i   g h   t o f
            w   a   y     8   0 f e     e t     m   o   r e     o r l e       s   s i n l e n g           t   h a     s t h e s a           m e     i   s n o w
            l   o   c   a t   e d c     r o s   s   i   n g     t h e S       o   u t h w e s t c         o   r n e   r o f t h e             a   b o   v e
            d   e   s   c r   i b e d     p r   e   m   i s e   s l e a       d   i n g f r o m           t   h e     W a l d e n s         C r   e e   k
            C   o   u   n t   y R o     a d     t   o     t h   e l a n       d   s o f R a n d           o   l p h     M . T r e n         t h   a m     e t u x .



                              T h e     C h a n c e l l o r ,               i n     m a k i n g         h i s     d e t e r m i n a t i o n                 a s     t o     t h e

w i d t h       o f       t h e       r i g h t - o f - w a y ,               r e l i e d         o n     t h e       s u r v e y         o f     M r .       S u t t l e s

a n d     c e r t a i n             d e e d s       i n t r o d u c e d             i n     e v i d e n c e .               M r .       S u t t l e s         t e s t i f i e d ,

a c c o r d i n g             t o     t h e     s t a t e m e n t             o f     e v i d e n c e ,           t h a t         i n     p r e p a r i n g           h i s

s u r v e y         h e       r e l i e d       u p o n         a n     u n r e c o r d e d             s u r v e y         o f     J o h n       O .       M o r r e l l

d a t e d       S e p t e m b e r             3 ,       1 9 9 1 .           A s     t o     t h e       M o r r e l l         s u r v e y ,           a n     o l d       r o a d

i s     s h o w n         i n       t h e     a r e a       i n       q u e s t i o n ,           w h i c h       a p p e a r s           t o     h a v e         b e e n

d r a w n       i n       f r e e       h a n d         w i t h o u t         r e f e r e n c e           t o     c a l l s         o r     d i s t a n c e s .

A d d i t i o n a l l y ,               o u r       m e a s u r e m e n t             o f       t h e     w i d t h         o f     t h e       o l d       r o a d       s h o w n

o n     M r .       M o r r e l l ' s           s u r v e y ,           i n       a c c o r d a n c e           w i t h       t h e       s c a l e         a l s o       s h o w n

t h e r e o n ,           d i s c l o s e s             t h e     w i d t h         o f     t h e       o l d     r o a d         t o     b e     1 2 . 5         f e e t .



                              I n     t h e     d e e d s         r e l i e d         u p o n       b y       t h e       C h a n c e l l o r ,             t h e

P l a i n t i f f s '               p r e d e c e s s o r             i n     t i t l e         g r a n t e d         a     3 0 - f o o t         r i g h t - o f - w a y

o v e r     t h e         a r e a       i n     q u e s t i o n             t o     t h i r d       p a r t i e s .               I t     s h o u l d         b e     n o t e d

t h a t     a l l         o f       t h e s e       d e e d s         w e r e       m a d e       a f t e r       t h e       d e e d       t o       M r .       K i r b y

r e s e r v i n g             t h e     r i g h t - o f - w a y .                   I t     s h o u l d         a l s o       b e       n o t e d       t h a t       i n     t h e

o n l y     d e e d           M r .     K i r b y         s i g n e d ,           t h e     r i g h t - o f - w a y               i s     d e s c r i b e d           e x a c t l y

a s     s e t       o u t       i n     t h e       d e e d       o f       r e s e r v a t i o n .               M o r e o v e r ,             t h i s       d e e d

s t a t e s         t h a t         M r .     K i r b y         e x e c u t e d           i t     f o r       t h e       p u r p o s e         o f     r e l e a s i n g

a n y     l i f e         e s t a t e         h e       h a d     i n       t h e     c o n v e y e d           p r o p e r t y .




                                                                                            3
                      W e       c o n c l u d e         t h a t     t h e     e v i d e n c e           p r e p o n d e r a t e s           a g a i n s t         a

f i n d i n g     t h a t       t h e     r i g h t - o f - w a y           w a s       3 7     f e e t       i n     w i d t h     a t     t h e       t i m e       i t

w a s   c r e a t e d       o n       S e p t e m b e r       7 ,       1 9 7 1 .         I n       l i g h t       o f   t h i s       a n d     i n     t h e

i n t e r e s t     o f     j u s t i c e         t o     t h e     p a r t i e s         t o       t h i s     s u i t ,     w e       a r e     o f     t h e

o p i n i o n     t h e     c a s e       s h o u l d       b e     r e m a n d e d           t o     t h e     T r i a l     C o u r t         a n d ,     i f

t h e   p a r t i e s       c a n n o t         a g r e e ,       t h e     C o u r t         s h o u l d       h e a r     s u c h       a d d i t i o n a l

p r o o f   a s     m a y       b e     a v a i l a b l e         t o     d e t e r m i n e           t h e     w i d t h     o f       t h e     r i g h t - o f -

w a y   w h e n     i t     w a s       c r e a t e d       i n     1 9 7 1 ,         w h i c h       w o u l d       i n c l u d e       a l l     c u t s ,

f i l l s   a n d     d r a i n a g e           d i t c h e s       n e c e s s a r y           f o r     t h e       m a i n t e n a n c e         o f     t h e

r o a d w a y     l o c a t e d         t h e r e o n .



                      F o r       t h e       f o r e g o i n g         r e a s o n s         t h e     j u d g m e n t       o f       t h e

C h a n c e l l o r       a s     t o     t h e     e x i s t e n c e         o f       t h e       r i g h t - o f - w a y         a n d       t h e

P l a i n t i f f s '       u n o b s t r u c t e d           r i g h t       t o       p a s s a g e         i s     a f f i r m e d .           H i s

d e t e r m i n a t i o n         a s     t o     t h e     w i d t h       o f       t h e     r i g h t - o f - w a y           i s     v a c a t e d       a n d

t h e   c a u s e     r e m a n d e d           f o r     p r o c e e d i n g s           n o t       i n c o n s i s t e n t           w i t h     t h i s

o p i n i o n .       C o s t s         o f     a p p e a l       a r e     a d j u d g e d           a g a i n s t       t h e     P l a i n t i f f s .



                                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                            H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m H . I n m a n , S r . J .




                                                                                  4